NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 19a0629n.06

                                          No. 14-1572

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                              )                      FILED
                                                        )                Dec 19, 2019
        Plaintiff-Appellee,                             )            DEBORAH S. HUNT, Clerk
                                                        )
 v.                                                     )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 TIMOTHY IVORY CARPENTER,                               )      COURT FOR THE EASTERN
                                                        )      DISTRICT OF MICHIGAN
        Defendant-Appellant.                            )
                                                        )


       Before: GUY, KETHLEDGE, and STRANCH, Circuit Judges.

       PER CURIAM. A federal jury convicted Timothy Carpenter of gun and robbery charges.

He was sentenced to a total of 1,395 months’ imprisonment. This court affirmed, see United States

v. Carpenter, 819 F.3d 880 (6th Cir. 2016), but the Supreme Court reversed on Fourth Amendment

grounds, see Carpenter v. United States, 138 S. Ct. 2206 (2018). On remand this court again

affirmed Carpenter’s conviction. See United States v. Carpenter, 926 F.3d 313 (6th Cir. 2019).

Carpenter now petitions for rehearing based in part on intervening changes in the law applicable

to his sentence. We grant the petition.

       Carpenter argues that, in light of the Supreme Court’s decision in Dean v. United States,

137 S. Ct. 1170 (2017), the district court erred when it sentenced him for his robbery convictions

without considering the 1,260-month mandatory-minimum sentence to which he was already

subject. The district court presumably thought that it lacked discretion to consider Carpenter’s

mandatory-minimum sentence for that purpose, because the black-letter law of our circuit at that
No. 14-1572, United States v. Carpenter


time forbade the court from doing so. See United States v. Franklin, 499 F.3d 578 (6th Cir. 2007).

But the Supreme Court has since held in Dean that district courts do have that discretion. See

137 S. Ct. at 1176–77. Thus, the district court’s sentence was based in part on a legal error. We

will therefore vacate Carpenter’s sentence to allow the district court to sentence him anew. Accord

United States v. Person, 714 F. App’x 547, 552–53 (6th Cir. 2017); United States v. Williams,

737 F. App’x 235, 242 (6th Cir. 2018).

       Separately, we reject as meritless Carpenter’s renewed argument that the district court

should have granted his motion to suppress. And our disposition of Carpenter’s argument under

Dean renders moot his argument that we should remand for resentencing in light of the First Step

Act, Pub. L. No. 115–391, 132 Stat. 5194 (2018).

       Carpenter’s sentences are vacated, and his case is remanded for resentencing. Our decision

here does not vacate or otherwise affect our decision in United States v. Carpenter, 926 F.3d 313

(6th Cir. 2019).




                                                -2-